                                         Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 1 of 22




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GOOGLE LLC,                                        Case No. 20-cv-03845-EMC
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT’S
                                   9             v.                                         MOTION TO DISMISS SECOND
                                                                                            CAUSE OF ACTION
                                  10     SONOS, INC.,
                                                                                            Docket No. 39
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Google LLC has filed a patent infringement suit against Defendant Sonos, Inc.

                                  15   The case involves five different patents but the pending motion to dismiss filed by Sonos

                                  16   implicates one patent only – i.e., the ‘489 patent. Sonos moves to dismiss the cause of action

                                  17   asserting infringement of the ‘489 patent on the ground that the invention at issue is patent

                                  18   ineligible under 35 U.S.C. § 101. According to Sonos, the ‘489 patent is unpatentable because it

                                  19   simply claims an abstract idea as the invention.

                                  20                      I.         FACTUAL & PROCEDURAL BACKGROUND

                                  21          The ‘489 patent is titled “Generating Media Content Availability Notification.”

                                  22          The invention “relates generally to determining if media content is available from different

                                  23   content sources” and “notifying a user when the availability of the media content changes.” ‘489

                                  24   patent, col. 1:13-16.

                                  25          The background of the invention is described as follows:

                                  26                  In today’s digital age, media content such as movies, video clips,
                                                      television shows, music, etc., is becoming available from an ever-
                                  27                  increasing number of different content sources. For example, the
                                                      same movie may be shown in a movie theater, broadcast on
                                  28                  television, released on physical. Media (e.g., DVD, Blu-Ray VHS,
                                         Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 2 of 22



                                                      etc.), made available to certain entities (e.g., institutions, hospitals,
                                   1                  airlines, etc.), or placed on an online source for download or
                                                      streaming. The timing of when media content is available from the
                                   2                  different content sources can also differ. For example, a movie may
                                                      only be shown in a movie theater for a limited period of time,
                                   3                  followed by a period of time in which it is available via on-demand
                                                      television or online streaming, before being released for download
                                   4                  or on a physical media format. This increase in the number of
                                                      different content sources, combined with the increase in disparate
                                   5                  release schedules for media content, often leads to confusion among
                                                      consumers.
                                   6

                                   7   ‘489 patent, col. 1:17-33.

                                   8          Google asserts that Sonos infringes the ‘489 patent, including but not limited to claim 15.

                                   9   See FAC ¶ 47 (alleging infringement of at least claim 15). Claim 15 provides as follows:

                                  10                  15. One or more non-transitory computer-readable media having
                                                      instructions therein, the instructions being executable by one or
                                  11                  more processors to execute a method comprising:
                                  12                      receiving, at the one or more processors, a selection of media
Northern District of California
 United States District Court




                                                          content and content delivery preferences, wherein the
                                  13                      content delivery preferences comprise a selection of a
                                                          plurality of unique online content sources specified by a user
                                  14                      interface and user account data for each of the plurality of
                                                          unique online content sources;
                                  15
                                                          requesting, over a network, content availability data from the
                                  16                      plurality of unique online content sources based at least in
                                                          part on the selection of media content and the user account
                                  17                      data, wherein the content availability data indicates whether
                                                          the selection of media content is available to a user account
                                  18                      in the user account data;
                                  19                      receiving, at the one or more processors, the content
                                                          availability data; and
                                  20
                                                          using the content availability data to generate a notification
                                  21                      for an electronic device, wherein the notification indicates
                                                          that the selection of media content is available to at least one
                                  22                      user account in the user account data from at least one of the
                                                          plurality of unique online content sources.
                                  23

                                  24   ‘489 patent, claim 15; see also ‘489 patent, col. 16:20-22 & FIG. 5 (describing “a process for

                                  25   generating a media content availability notification,” made of the steps of receiving, requesting,

                                  26   receiving, and using).

                                  27          Google alleges that “[t]he ‘489 patent provides a number of solutions to [the] problem

                                  28   [identified above], improving Internet usage and associated search functionality by, among other
                                                                                          2
                                            Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 3 of 22




                                   1   things, providing the ability to identify desired online media content availability without repeated

                                   2   user involvement and streamline its delivery in a preferred manner even from protected sources.”

                                   3   FAC ¶ 42. Google adds that the invention “offers a [solution to a] problem that is uniquely

                                   4   associated with the Internet and other large networks – i.e., the ability to easily and efficiently

                                   5   access voluminous amounts of data that is geographically distributed, at different times, in

                                   6   different formats, with differing access restrictions.” FAC ¶ 42. Finally, Google alleges that the

                                   7   ‘489 patent is different from the prior art because, e.g., the prior art “failed to notify a user that

                                   8   selected media content had become available, and was instead limited to merely delivering media

                                   9   content to subscribers distributed across a number of geographic locations” and because the prior

                                  10   art “did not provide . . . a user’s ability to specify a price threshold below which the user would

                                  11   desire to obtain that media content.” FAC ¶ 44.

                                  12                                          II.       DISCUSSION
Northern District of California
 United States District Court




                                  13   A.      Legal Standard

                                  14           Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain

                                  15   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                  16   complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil

                                  17   Procedure 12(b)(6). See Fed. R. Civ. P. 12(b)(6). To overcome a Rule 12(b)(6) motion to dismiss

                                  18   after the Supreme Court’s decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic

                                  19   Corp. v. Twombly, 550 U.S. 544 (2007), a plaintiff’s “factual allegations [in the complaint] ‘must

                                  20   . . . suggest that the claim has at least a plausible chance of success.’” Levitt v. Yelp! Inc., 765

                                  21   F.3d 1123, 1135 (9th Cir. 2014). The court “accept[s] factual allegations in the complaint as true

                                  22   and construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.

                                  23   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But “allegations in a

                                  24   complaint . . . may not simply recite the elements of a cause of action [and] must contain sufficient

                                  25   allegations of underlying facts to give fair notice and to enable the opposing party to defend itself

                                  26   effectively.” Levitt, 765 F.3d at 1135 (internal quotation marks omitted). “A claim has facial

                                  27   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  28   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The
                                                                                           3
                                            Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 4 of 22




                                   1   plausibility standard is not akin to a probability requirement, but it asks for more than a sheer

                                   2   possibility that a defendant has acted unlawfully.” Id. (internal quotation marks omitted).

                                   3   B.      General Law on Patent Eligibility

                                   4           Title 35 U.S.C. § 101 defines what is patent eligible. It provides as follows: “Whoever

                                   5   invents or discovers any new and useful process, machine, manufacture, or composition of matter,

                                   6   or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions

                                   7   and requirements of this title.” 35 U.S.C. § 101. The Supreme Court has held that § 101

                                   8   “‘contains an important implicit exception: Laws of nature, natural phenomena, and abstract ideas

                                   9   are not patentable.’” Genetic Techs. Ld. v. Merial L.L.C., 818 F.3d 1369, 1374 (Fed. Cir. 2016).

                                  10   “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts

                                  11   are not patentable, as they are the basic tools of scientific and technological work.'“ Id.

                                  12   “[M]onopolization of those tools through the grant of a patent might tend to impede innovation
Northern District of California
 United States District Court




                                  13   more than it would tend to promote it.” Mayo Collab. Servs. v. Prometheus Labs., Inc., 566 U.S.

                                  14   66, 71 (2012).

                                  15           On the other hand, “too broad an interpretation of [the above] exclusionary principle could

                                  16   eviscerate patent law. For all inventions at some level embody, use, reflect, rest upon, or apply

                                  17   laws of nature, natural phenomena, or abstract ideas.” Id. “‘[A]n application of a law of nature or

                                  18   mathematical formula to a known structure or process may well be deserving of patent

                                  19   protection,’” but “to transform an unpatentable law of nature into a patent-eligible application of

                                  20   such a law, one must do more than simply state the law of nature while adding the words ‘apply

                                  21   it.’” Id. at 71-72 (emphasis in original).

                                  22           “Patent eligibility under 35 U.S.C. § 101 is a question of law . . . .” Genetic Techs., 818

                                  23   F.3d at 1373. The Federal Circuit has “repeatedly recognized that in many cases it is possible and

                                  24   proper to determine patent eligibility under 35 U.S.C. § 101 on a Rule 12(b)(6) motion.” Id.

                                  25   However, the Federal Circuit has also noted that there can be underlying factual questions to a §

                                  26   101 inquiry – e.g., “[w]hether something is well-understood, routine, and conventional to a skilled

                                  27   artisan at the time of the patent is a factual determination.” Berkheimer v. HP Inc., 881 F.3d 1360,

                                  28   1369 (Fed. Cir. 2018); see also Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d
                                                                                         4
                                          Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 5 of 22




                                   1   1121, 1128 (Fed. Cir. 2018) (noting that a court, in evaluating whether a patent has an inventive

                                   2   concept for purposes of patent eligibility, considers whether the patent involves more than the

                                   3   performance of well understood, routine, and conventional activities – which is a question of fact).

                                   4   See, e.g., Berkheimer, 881 F.3d at 1370 (stating that, “[a]t this stage of the case, . . . there is at least

                                   5   a genuine issue of material fact in light of the specification regarding whether claims 4-7 archive

                                   6   documents in an inventive manner that improves these aspects of the disclosed archival system[;]

                                   7   [w]hether claims 4-7 perform well-understood, routine, and conventional activities to a skilled

                                   8   artisan is a genuine issue of material fact making summary judgment inappropriate”).

                                   9           There is a two-step test for patent eligibility under § 101.

                                  10                   The test “distinguish[es] patents that claim laws of nature, natural
                                                       phenomena, and abstract ideas from those that claim patent-eligible
                                  11                   applications of those concepts.” As set forth [by the Supreme
                                                       Court] in Alice [Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208
                                  12                   (2014)]:
Northern District of California
 United States District Court




                                  13                           First, we determine whether the claims at issue are
                                                               directed to one of those patent-ineligible concepts. If
                                  14                           so, we then ask, what else is there in the claims
                                                               before us? . . . We have described step two of this
                                  15                           analysis as a search for an inventive concept – i.e., an
                                                               element or combination of elements that is sufficient
                                  16                           to ensure that the patent in practice amounts to
                                                               significantly more than a patent upon the ineligible
                                  17                           concept itself.
                                  18   Genetic Techs., 818 F.3d at 1374 (emphasis added).

                                  19           With respect to step one, the Federal Circuit has emphasized that “‘it is not enough to

                                  20   merely identify a patent-ineligible concept underlying the claim; we must determine whether that

                                  21   patent-ineligible concept is what the claim is “directed to.”’” Thales Visionix, Inc. v. United

                                  22   States, 850 F.3d 1343, 1349 (Fed. Cir. 2017). In other words, what is the focus of the claim? See,

                                  23   e.g., BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286 (Fed. Cir. 2018) (asking “whether

                                  24   ‘the focus of the claims’ is on a ‘specific asserted improvement in computer capabilities . . . , or,

                                  25   instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely

                                  26   as a tool’”); see also Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336,

                                  27   1341 (Fed. Cir. 2013) (indicating that a court must “‘identify and define whatever fundamental

                                  28   concept appears wrapped up in the claim[s]’”).
                                                                                            5
                                            Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 6 of 22




                                   1           As for step two, the Federal Circuit has underscored that

                                   2                  [t]he inventive concept . . . cannot be furnished by the unpatentable
                                                      law of nature (or natural phenomenon or abstract idea) itself. That
                                   3                  is, . . . a claim directed to a newly discovered law of nature (or
                                                      natural phenomenon or abstract idea) cannot rely on the novelty of
                                   4                  that discovery for the inventive concept necessary for patent
                                                      eligibility; instead, the application must provide something
                                   5                  inventive, beyond mere “well-understood, routine, conventional
                                                      activity.” “[S]imply appending conventional steps, specified at a
                                   6                  high level of generality, to laws of nature, natural phenomena, and
                                                      abstract ideas cannot make those laws, phenomena, and ideas
                                   7                  patentable.”
                                   8   Genetic Techs., 818 F.3d at 1376. In addition, “[t]he prohibition against patenting abstract ideas

                                   9   cannot be circumvented by attempting to limit the use of the formula to a particular technological

                                  10   environment or adding insignificant post solution activity.” Mayo, 566 U.S. at 73 (internal

                                  11   quotation marks omitted).

                                  12   C.      Burden of Proof Regarding Patent Eligibility
Northern District of California
 United States District Court




                                  13           Although the parties seem to agree that Sonos has the burden of proving patent

                                  14   ineligibility, the parties disagree as to what is the exact burden of proof – i.e., clear and convincing

                                  15   or something lesser (such as preponderance of the evidence). Not surprisingly, Google argues for

                                  16   the higher burden of proof, and Sonos the lesser.

                                  17           Prior to the Supreme Court’s decision in Alice (issued in 2014), there was some Federal

                                  18   Circuit authority suggesting that patent eligibility should be shown by clear and convincing

                                  19   evidence – even at the pleading stage. See Ultramercial, Inc. v. Hulu, LLC, 722 F.3d 1335, 1338

                                  20   (Fed. Cir. 2013) (stating that “it will be rare that a patent infringement suit can be dismissed at the

                                  21   pleading stage for lack of patentable subject matter . . . because every issued patent is presumed to

                                  22   have been issued properly, absent clear and convincing evidence to the contrary”), vacated by

                                  23   WildTangent, Inc. v. Ultramercial, LLC, 134 S. Ct. 2870 (2014) (vacating judgment and

                                  24   remanding for further consideration in slight of Alice).

                                  25           But in the wake of Alice, a split of authority arose among district courts as to whether the

                                  26   clear-and-convincing standard applies, particularly when evaluating patent eligibility based on the

                                  27   pleadings only.

                                  28                  Several courts have concluded that a heightened burden of proof
                                                                                           6
                                         Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 7 of 22



                                                      makes little sense in the context of a motion to dismiss or motion for
                                   1                  judgment on the pleadings, and therefore declined to apply the clear
                                                      and convincing evidence standard. See, e.g., TNS Media Res., LLC
                                   2                  v. Tivo Res. & Analytics, Inc., No. 11-CV-4039-SAS, 166 F. Supp.
                                                      3d 432 (S.D.N.Y. Feb. 22, 2016) (“Because no evidence outside the
                                   3                  pleadings is considered in deciding a motion to dismiss or a motion
                                                      for judgment on the pleadings, it makes little sense to apply a clear
                                   4                  and convincing evidence standard – a burden of proof – to such
                                                      motions.”) (quotation marks and emphasis omitted); Protegrity USA,
                                   5                  Inc. v. Netskope, Inc., No. 15-CV-02515-YGR, 2015 U.S. Dist.
                                                      LEXIS 142633 (N.D. Cal. Oct. 19, 2015) (same). Other courts have
                                   6                  applied the clear and convincing evidence standard to Section 101
                                                      challenges either without discussion, or because that standard is
                                   7                  applied by the Federal Circuit in the context of other challenges to
                                                      validity. See OpenTV, Inc. v. Apple Inc., No. 15-CV-02008-EJD,
                                   8                  2016 U.S. Dist. LEXIS 10445 (N.D. Cal. Jan. 28, 2016) (noting split
                                                      of authority and collecting cases); Affinity Labs of Tex., LLC v.
                                   9                  DirecTV, LLC, 109 F. Supp. 3d 916, 932 & n.6 (W.D. Tex. 2015)
                                                      (same); c.f. Bascom Res., LLC v. LinkedIn, Inc., 77 F. Supp. 3d 940,
                                  10                  945 (N.D. Cal. 2015) (holding that “an alleged infringer asserting an
                                                      invalidity defense pursuant to § 101 bears the burden of proving
                                  11                  invalidity by clear and convincing evidence” in summary judgment
                                                      context).”
                                  12
Northern District of California
 United States District Court




                                  13   Papst Licensing GMBH & Co. v. Xilinx Inc., 193 F. Supp. 3d 1069, 1079 (N.D. Cal. 2016) (Koh,

                                  14   J.); see also Huawei Techs. Co. v. Samsung Elecs. Co., No. 3:16-cv-02787-WHO, 2016 U.S. Dist.

                                  15   LEXIS 162039, at *20 (N.D. Cal. Nov. 21, 2016) (noting split of authority; ultimately concluding

                                  16   that “[i]t is not necessary to decide whether the heightened burden of proof applies here because

                                  17   defendants fail to establish the invalidity of the patents at issue, even by a preponderance of the

                                  18   evidence”).

                                  19          In February 2018, however, the Federal Circuit provided some limited guidance, noting

                                  20   that, at step two, an inventive concept means that there must be more than performance of well

                                  21   understood, routine, and conventional activities previously known to the industry. “The question

                                  22   of whether a claim element or combination of elements is well-understood, routine and

                                  23   conventional to a skilled artisan in the relevant field is a question of fact. Any fact, such as this

                                  24   one, that is pertinent to the invalidity conclusion must be proven by clear and convincing

                                  25   evidence.” Berkheimer, 881 F.3d at 1368. Sonos seems to acknowledge Berkheimer but suggests

                                  26   that, unless factual questions are actually implicated at step two, the burden of proof should be

                                  27   something less than clear and convincing. See Reply at 1-2 (recognizing that the Court might

                                  28   apply the clear-and-convincing standard “to subsidiary issues underlying the legal question”).
                                                                                          7
                                            Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 8 of 22




                                   1           In the instant case, it is not necessary for the Court to opine as to what is the exact burden

                                   2   of proof here. Even assuming that a heightened burden of proof such as clear and convincing

                                   3   evidence applies, Sonos has sufficiently established patent ineligibility.

                                   4   D.      Patent Eligibility in the Computer Context

                                   5           Where computers are involved (as in the instant case), patent eligibility is often contested

                                   6   because the Supreme Court has held that

                                   7                  the mere recitation of a generic computer cannot transform a patent-
                                                      ineligible abstract idea into a patent-eligible invention. Stating an
                                   8                  abstract idea “while adding the words ‘apply it’” is not enough for
                                                      patent eligibility. Nor is limiting the use of an abstract idea “‘to a
                                   9                  particular technological environment.’” Stating an abstract idea
                                                      while adding the words “apply it with a computer” simply combines
                                  10                  those two steps, with the same deficient result. Thus, if a patent’s
                                                      recitation of a computer amounts to a mere instruction to
                                  11                  “implemen[t]” an abstract idea “on . . . a computer,” that addition
                                                      cannot impart patent eligibility. This conclusion accords with the
                                  12                  pre-emption concern that undergirds our §101 jurisprudence. Given
Northern District of California
 United States District Court




                                                      the ubiquity of computers, wholly generic computer implementation
                                  13                  is not generally the sort of “additional featur[e]” that provides any
                                                      “practical assurance that the process is more than a drafting effort
                                  14                  designed to monopolize the [abstract idea] itself.”
                                  15   Alice, 573 U.S. at 223-24; cf. Bancorp Servs., L.L.C. v. Sun Life Ass. Co. of Canada, 687 F.3d

                                  16   1266, 1278 (Fed. Cir. 2012) (stating that “the fact that the required calculations could be

                                  17   performed more efficiently via a computer does not materially alter the patent eligibility of the

                                  18   claimed subject matter”).

                                  19           Not surprisingly, both parties have cited computer cases that go in their favor. The main

                                  20   cases on which each party relies are discussed below.

                                  21           1.     Sonos’s Main Cases

                                  22                  a.      Electric Power

                                  23           In Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016), the patent at

                                  24   issue claimed, inter alia, “‘[a] method of detecting events on an inter-connected electric power

                                  25   grid in real time over a wide area and automatically analyzing the events on the . . . grid.’” Id. at

                                  26   1351. The steps that made up the method were: (1) receiving data from grid and non-grid sources,

                                  27   (2) detecting and analyzing events from that data, (3) displaying the results of that analysis, and

                                  28   (4) deriving an indicator of power grid vulnerability. See id.
                                                                                          8
                                         Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 9 of 22




                                   1          At step one, the Federal Circuit held that the patent was directed to or focused on an

                                   2   abstract idea. It explained that:

                                   3              •   Information is an intangible, and so “collecting information, including when

                                   4                  limited to a particular content (which does not change its character as information)

                                   5                  [is] within the realm of abstract ideas”;

                                   6              •   “[A]nalyzing information by steps people go through in their minds, or by

                                   7                  mathematical algorithms, without more, [are] essentially mental processes within

                                   8                  the abstract-idea category”; and

                                   9              •   “[P]resenting the results of abstract processes of collecting and analyzing

                                  10                  information, without more (such as identifying a particular tool for presentation), is

                                  11                  abstract as an ancillary part of such collection and analysis.” Id. at 1353-54.

                                  12   The patent at issue reflected “a combination of [the above] abstract-idea processes.” Id. at 1354.
Northern District of California
 United States District Court




                                  13          At step two, the Federal Circuit found no inventive concept. The court acknowledged that

                                  14   “a large portion of the lengthy claims is devoted to enumerating types of information and

                                  15   information sources available within the power-grid environment”; however, “merely selecting

                                  16   information, by content or source, for collection, analysis, and display does nothing significant to

                                  17   differentiate a process from ordinary mental processes.” Id. at 1355. The court then examined

                                  18   “how the desired result is achieved” to see if there was an inventive concept. Id. (emphasis in

                                  19   original). The patent’s “invocation of computers, networks, and displays” did not give rise to an

                                  20   inventive concept because the patent did not “require any nonconventional computer, network, or

                                  21   display components, or even a ‘non-conventional and non-generic arrangement of known,

                                  22   conventional pieces’”; instead, the patent “merely call[ed] for performance of the claimed

                                  23   information collection, analysis, and display functions ‘on a set of generic computer components’

                                  24   and display devices.” Id.

                                  25          The court distinguished the case under consideration from other cases where a computer-

                                  26   related patent had been found patent eligible.

                                  27                  The claims at issue here do not require an arguably inventive device
                                                      or technique for displaying information, unlike the claims at issue in
                                  28                  DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed.
                                                                                         9
                                         Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 10 of 22



                                                       Cir. 2014) (at JMOL stage finding inventive concept in modification
                                   1                   of conventional mechanics behind website display to produce dual-
                                                       source integrated hybrid display). Nor do the claims here require an
                                   2                   arguably inventive distribution of functionality within a network,
                                                       thus distinguishing the claims at issue from those in Bascom, 827
                                   3                   F.3d 1341 (at pleading stage finding sufficient inventive concept in
                                                       “the installation of a filtering tool at a specific location, remote from
                                   4                   the endusers, with customizable filtering features specific to each
                                                       end user”). The claims in this case specify what information in the
                                   5                   power-grid field it is desirable to gather, analyze, and display,
                                                       including in “real time”; but they do not include any requirement for
                                   6                   performing the claimed functions of gathering, analyzing, and
                                                       displaying in real time by use of anything but entirely conventional,
                                   7                   generic technology.
                                   8   Id. at 1355-56. Not surprisingly, Google has relied on both DDR and Bascom in arguing that the

                                   9   patent at issue in the instant case is patent eligible.

                                  10                   b.      Intellectual Ventures

                                  11           In Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315 (Fed. Cir. 2017), the

                                  12   patent claimed, inter alia, a method for creating a database and an index to search the database.
Northern District of California
 United States District Court




                                  13   See id. at 1326. Per the patent, every record in a database is associated with one or more

                                  14   descriptive terms – e.g., “a database record for a restaurant that serves Chinese food, accepts

                                  15   AMERICAN EXPRESS[,] and offers valet parking could be associated with the terms ‘Chinese,’

                                  16   ‘AMERICAN EXPRESS,’ and ‘valet parking.’” Id. The database index organizes this

                                  17   information using category tags (e.g., cuisine, payment option, amenities) and domain tags (e.g.,

                                  18   restaurant). “Each record in the database includes an index component that identifies the category

                                  19   and domain tags associated with that record.” Id. “When the system receives a search request, a

                                  20   set of tags that corresponds to the request is somehow identified by the system. And the system

                                  21   uses that set of tags to search for records that have an index component identifying the same set of

                                  22   tags.” Id.

                                  23           At step one, the Federal Circuit held that the patent was directed to an abstract idea –

                                  24   “‘creating an index and using that index to search for and retrieve data.’” Id. at 1327.

                                  25                   This type of activity, i.e., organizing and accessing records through
                                                       the creation of an index-searchable database, includes longstanding
                                  26                   conduct that existed well before the advent of computers and the
                                                       Internet. For example, a hard copy-based classification system
                                  27                   (such as library-indexing system) employs a similar concept as the
                                                       one recited by the ‘434 patent.
                                  28
                                                                                           10
                                         Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 11 of 22




                                   1   Id. The court added that it had “previously held other patent claims ineligible for reciting similar

                                   2   abstract concepts that merely collect, classify, or otherwise filter data.” Id.

                                   3          At step two, the court held that there was no inventive concept that transformed the

                                   4   abstract idea above. The fact that the patent required generic computer implementation did not

                                   5   give rise to an inventive concept. See id. at 1328. Moreover, limitations that “recite routine

                                   6   computer functions, such as the sending and receiving information to execute the database search .

                                   7   . . are no more than the performance of well-understood, routine, [and] conventional activities

                                   8   previously known to the industry.” Id. at 1329 (internal quotation marks omitted); see also

                                   9   buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (noting that, under the patent,

                                  10   “a computer receives a request for a guarantee and transmits an offer of guarantee in return”;

                                  11   “[t]hat a computer receives and sends the information over a network – with no further

                                  12   specification – is not even arguably inventive”).
Northern District of California
 United States District Court




                                  13          2.      Google’s Main Cases

                                  14                  a.      Bascom

                                  15          In Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir.

                                  16   2016), the patent at issue concerned the filtering of information received over the Internet. The

                                  17   prior art on filtering had drawbacks. For example, if a company put a filtering tool for Internet

                                  18   content on each local computer used by an employee, the tool could be subject to modification by

                                  19   employees (particularly if computer literate); also, it would be difficult and time consuming to

                                  20   install the filtering tool on each employee’s local computer. Relocating the filtering tool to a local

                                  21   or remote server also had drawbacks; for example, a one-size-fits-all filter was not ideal because a

                                  22   single set of filtering criteria often was not appropriate for all end users. See id. at 1343-44.

                                  23          The invention at issue was an improvement over the prior art because it provided

                                  24   individually customizable filtering at a remote server. See id. at 1344.

                                  25                  To summarize, the ISP server receives a request to access a website,
                                                      associates the request with a particular user, and identifies the
                                  26                  requested website. The filtering tool then applies the filtering
                                                      mechanism associated with the particular user to the requested
                                  27                  website to determine whether the user associated with that request is
                                                      allowed access to the website. The filtering tool returns either the
                                  28                  content of the website to the user, or a message to the user indicating
                                                                                           11
                                         Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 12 of 22



                                                      that the request was denied.
                                   1

                                   2   Id. at 1345.

                                   3          At step one, the Federal Circuit held that the patent at issue was directed to an abstract

                                   4   idea: “We agree with the district court that filtering content is an abstract idea because it is a

                                   5   longstanding, well-known method of organizing human behavior, similar to concepts previously

                                   6   found to be abstract” (e.g., tracking financial transactions; collecting data, recognizing data, and

                                   7   storing; organizing information through mathematical correlations). Id. at 1348.

                                   8          At step two, the court recognized that limitations such as “local client computer,” “remote

                                   9   ISP server,” and so forth were well known generic computer components. See id. But an

                                  10   inventive concept can arise from the ordered combination of such components.

                                  11                  In light of Mayo and Alice, it is of course now standard for a § 101
                                                      inquiry to consider whether various claim elements simply recite
                                  12                  “well-understood, routine, conventional activit[ies].” The district
Northern District of California
 United States District Court




                                                      court’s analysis in this case, however, looks similar to an
                                  13                  obviousness analysis under 35 U.S.C. § 103, except lacking an
                                                      explanation of a reason to combine the limitations as claimed. The
                                  14                  inventive concept inquiry requires more than recognizing that each
                                                      claim element, by itself, was known in the art. As is the case here,
                                  15                  an inventive concept can be found in the non-conventional and non-
                                                      generic arrangement of known, conventional pieces.
                                  16
                                                      The inventive concept described and claimed in the ‘606 patent is
                                  17                  the installation of a filtering tool at a specific location, remote from
                                                      the end-users, with customizable filtering features specific to each
                                  18                  end user. This design gives the filtering tool both the benefits of a
                                                      filter on a local computer and the benefits of a filter on the ISP
                                  19                  server. . . . On this limited record [the case had been decided by the
                                                      lower court at the 12(b)(6) phase], this specific method of filtering
                                  20                  Internet content cannot be said, as a matter of law, to have been
                                                      conventional or generic.
                                  21
                                                      The claims do not merely recite the abstract idea of filtering content
                                  22                  along with the requirement to perform it on the Internet, or to
                                                      perform it on a set of generic computer components. Nor do the
                                  23                  claims preempt all ways of filtering content on the Internet; rather,
                                                      they recite a specific, discrete implementation of the abstract idea of
                                  24                  filtering content. Filtering content on the Internet was already a
                                                      known concept, and the patent describes how its particular
                                  25                  arrangement of elements is a technical improvement over prior art
                                                      ways of filtering such content.
                                  26
                                  27   Id. at 1349-50; see also id. at 1352 (noting the same).

                                  28
                                                                                          12
                                         Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 13 of 22




                                   1                  b.      DDR

                                   2          In DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), the patent at

                                   3   issue was

                                   4                  directed to systems and methods of generating a composite web
                                                      page that combines certain visual elements of a “host” website with
                                   5                  content of a third-party merchant. For example, the generated
                                                      composite webpage may combine the logo, background color, and
                                   6                  fonts of the host website with product information from the
                                                      merchant.
                                   7

                                   8   Id. at 1248.

                                   9          The Federal Circuit began its § 101 analysis by noting that,

                                  10                  [i]n some instances, patent-ineligible abstract ideas are plainly
                                                      identifiable and divisible from the generic computer limitations
                                  11                  recited by the remainder of the claim. For example, the Supreme
                                                      Court in Alice determined that the claims at issue “simply
                                  12                  instruct[ed] the practitioner to implement the abstract idea of
Northern District of California
 United States District Court




                                                      intermediated settlement on a generic computer.” 134 S. Ct. at
                                  13                  2359. In Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir.
                                                      Nov. 14, 2014), the claims merely recited the abstract idea of using
                                  14                  advertising as a currency as applied to the particular technological
                                                      environment of the Internet. In buySAFE, Inc. v. Google, Inc., 765
                                  15                  F.3d 1350, 1355 (Fed. Cir. 2014), the claims recited no more than
                                                      using a computer to send and receive information over a network in
                                  16                  order to implement the abstract idea of creating a “transaction
                                                      performance guaranty.” In Accenture Global Servs., GmbH v.
                                  17                  Guidewire Software, Inc., 728 F.3d 1336, 1344-45 (Fed. Cir. 2013),
                                                      the claims merely recited “generalized software components
                                  18                  arranged to implement an abstract concept [of generating insurance-
                                                      policy-related tasks based on rules to be completed upon the
                                  19                  occurrence of an event] on a computer.” And in Bancorp Servs.,
                                                      L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1278
                                  20                  (Fed. Cir. 2012), the claims recited no more than the use of a
                                                      computer “employed only for its most basic function, the
                                  21                  performance of repetitive calculations,” to implement the abstract
                                                      idea of managing a stable-value protected life insurance policy.
                                  22                  Under Supreme Court precedent, the above claims were recited too
                                                      broadly and generically to be considered sufficiently specific and
                                  23                  meaningful applications of their underlying abstract ideas. Although
                                                      many of the claims recited various computer hardware elements,
                                  24                  these claims in substance were directed to nothing more than the
                                                      performance of an abstract business practice on the Internet or using
                                  25                  a conventional computer.
                                  26   Id. at 1256.

                                  27          Turning to step one, the court acknowledged that “identifying the precise nature of the

                                  28   abstract idea is not as straightforward as in Alice or some of our other recent abstract idea cases.”
                                                                                         13
                                         Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 14 of 22




                                   1   Id. at 1257. But ultimately, the court stated, “under any of [the defendant’s or the dissent’s]

                                   2   characterizations [e.g., making two web pages look the same], the . . . patent’s claims satisfy . . .

                                   3   step two.” Id. This was because the patent provided an improvement in computer technology.

                                   4   See id. (stating that “the claimed solution is necessarily rooted in computer technology in order to

                                   5   overcome a problem specifically arising in the realm of computer networks”).

                                   6                     In particular, the . . . patent’s claims address the problem of
                                                         retaining website visitors that, if adhering to the routine,
                                   7                     conventional functioning of Internet hyperlink protocol, would be
                                                         instantly transported away from a host’s website after “clicking” on
                                   8                     an advertisement and activating a hyperlink. . . .
                                   9                     [Under the patent], upon the click of an advertisement for a third-
                                                         party product displayed on a host’s website, the visitor is no longer
                                  10                     transported to the third party’s website. Instead, the patent claims
                                                         call for an “outsource provider” having a web server which directs
                                  11                     the visitor to an automatically-generated hybrid web page that
                                                         combines visual “look and feel” elements from the host website and
                                  12                     product information from the third-party merchant’s website related
Northern District of California
 United States District Court




                                                         to the clicked advertisement. In this way, rather than instantly
                                  13                     losing visitors to the third-party’s website, the host website can
                                                         instead send its visitors to a web page on the outsource provider's
                                  14                     server that 1) incorporates “look and feel” elements from the host
                                                         website, and 2) provides visitors with the opportunity to purchase
                                  15                     products from the third-party merchant without actually entering
                                                         that merchant’s website.
                                  16

                                  17   Id. at 1257-58.

                                  18          The court acknowledged the dissent’s contention that “the ‘store within a store’ concept,

                                  19   such as a warehouse store that contains a kiosk for selling a third-party partner’s cruise vacation

                                  20   packages, is the pre-Internet analog” of the patent. Id. at 1258. But the court did not find the

                                  21   comparison apt because, although the “concept may have been well-known, by the relevant

                                  22   timeframe, that practice did not have to account for the ephemeral nature of an Internet ‘location’

                                  23   or the near-instantaneous transport between these locations made possible by standard Internet

                                  24   communication protocols.” Id. (emphasizing that the brick-and-mortar context did not face the

                                  25   same issue).

                                  26          The Federal Circuit admitted still that

                                  27                     not all claims purporting to address Internet-centric challenges are
                                                         eligible for patent. For example, in our recently-decided
                                  28                     Ultramercial opinion, the patentee argued that its claims were
                                                                                           14
                                         Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 15 of 22



                                                      “directed to a specific method of advertising and content distribution
                                   1                  that was previously unknown and never employed on the Internet
                                                      before.” 2014 U.S. App. LEXIS 21633. But this alone could not
                                   2                  render its claims patent-eligible. In particular, we found the claims
                                                      to merely recite the abstract idea of “offering media content in
                                   3                  exchange for viewing an advertisement,” along with “routine
                                                      additional steps such as updating an activity log, requiring a request
                                   4                  from the consumer to view the ad, restrictions on public access, and
                                                      use of the Internet.” 2014 U.S. App. LEXIS 21633.
                                   5
                                                      The ‘399 patent’s claims are different enough in substance from
                                   6                  those in Ultramercial because they do not broadly and generically
                                                      claim “use of the Internet” to perform an abstract business practice
                                   7                  (with insignificant added activity). Unlike the claims in
                                                      Ultramercial, the claims at issue here specify how interactions with
                                   8                  the Internet are manipulated to yield a desired result – a result that
                                                      overrides the routine and conventional sequence of events ordinarily
                                   9                  triggered by the click of a hyperlink. Instead of the computer
                                                      network operating in its normal, expected manner by sending the
                                  10                  website visitor to the third-party website that appears to be
                                                      connected with the clicked advertisement, the claimed system
                                  11                  generates and directs the visitor to the above-described hybrid web
                                                      page that presents product information from the third-party and
                                  12                  visual “look and feel” elements from the host website. When the
Northern District of California




                                                      limitations of the ‘399 patent’s asserted claims are taken together as
 United States District Court




                                  13                  an ordered combination, the claims recite an invention that is not
                                                      merely the routine or conventional use of the Internet.
                                  14

                                  15   Id. at 1258-59 (emphasis added). Compare Two-Way Media Ltd v. Comcast Cable Communs.,

                                  16   LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017) (concluding there was “no inventive concept in the

                                  17   ordered combination of [the patent claim] limitations[;][t]he claim uses a conventional ordering of

                                  18   steps – first processing the data, then routing it, controlling it, and monitoring its reception – with

                                  19   conventional technology to achieve its desired result”).

                                  20                  c.      Finjan

                                  21          In Finjan, Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018), the patent at

                                  22   issue was related to identification of and protection against malware. Specifically, the patent

                                  23   claimed, inter alia, a method of (1) receiving a downloadable (i.e., an executable application

                                  24   program), (2) generating a security profile that identifies suspicious code in the received

                                  25   downloadable, and (3) linking the security profile to the downloadable before a web server makes

                                  26   the downloadable available to web clients. See id. at 1303.

                                  27          The Federal Circuit acknowledged that, in a prior case, it had held that:

                                  28              •   virus screening, by itself, is well known and constitutes an abstract idea; and
                                                                                          15
                                         Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 16 of 22




                                   1               •   performing a virus scan on an intermediary computer (to ensure the files are

                                   2                   scanned before they can reach a user’s computer) is a conventional approach and

                                   3                   therefore also abstract.

                                   4   See id. at 1304. But the court nevertheless concluded at step one that the patent at issue was not

                                   5   directed to an abstract idea.

                                   6                   The security profile must include the information about potentially
                                                       hostile operations produced by a “behavior-based” virus scan. This
                                   7                   operation is distinguished from traditional, “code-matching” virus
                                                       scans that are limited to recognizing the presence of previously-
                                   8                   identified viruses, typically by comparing the code in a
                                                       downloadable to a database of known suspicious code. The
                                   9                   question, then, is whether this behavior-based virus scan in the '844
                                                       patent constitutes an improvement in computer functionality. We
                                  10                   think it does.
                                  11                   The “behavior-based” approach to virus scanning was pioneered by
                                                       Finjan and is disclosed in the ‘844 patent’s specification. In contrast
                                  12                   to traditional “code-matching” systems, which simply look for the
Northern District of California




                                                       presence of known viruses, “behavior-based” scans can analyze a
 United States District Court




                                  13                   downloadable’s code and determine whether it performs potentially
                                                       dangerous or unwanted operations – such as renaming or deleting
                                  14                   files. Because security profiles communicate the granular
                                                       information about potentially suspicious code made available by
                                  15                   behavior-based scans, they can be used to protect against previously
                                                       unknown viruses as well as “obfuscated code” – known viruses that
                                  16                   have been cosmetically modified to avoid detection by code-
                                                       matching virus scans.
                                  17

                                  18   Id. (emphasis added). The court added that “[t]he security profile approach also enables more

                                  19   flexible and nuanced virus filtering. After an inspector generates a security profile for a

                                  20   downloadable, a user’s computer can determine whether to access that downloadable by reviewing

                                  21   its security profile according to the rules in whatever ‘security policy’ is associated with the user.”

                                  22   Id. (emphasis in original). In short, the patent was “directed to a non-abstract improvement in

                                  23   computer functionality, rather than the abstract idea of computer security writ large.” Id. at 1305.

                                  24           The defendant protested that the patent at issue did not “sufficiently describe how to

                                  25   implement that idea.” Id. The Federal Circuit did not dispute that “a result, even an innovative

                                  26   result, is not itself patentable,” but, it held, here, “the claims recite more than a mere result.

                                  27   Instead, they recite specific steps – generating a security profile that identifies suspicious code and

                                  28   linking it to a downloadable – that accomplish the desired result.” Id.
                                                                                          16
                                         Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 17 of 22




                                   1   E.      Step One

                                   2           Taking into account, inter alia, the above cases, the Court concludes that the ‘498 patent is

                                   3   not patent eligible.

                                   4           As noted above, at step one, the Court must ask what the invention claimed in the patent is

                                   5   directed to – i.e., what is its focus? As Sonos asserts, the invention claimed in the ‘489 patent is

                                   6   directed to collecting information, analyzing it, and providing a notification. See ‘489 patent, col.

                                   7   1:13-16 (“The present disclosure relates generally to determining if media content is available

                                   8   from different content sources. The present disclosure more specifically relates to notifying a user

                                   9   when the availability of the media content changes.”). Under Electric Power, therefore, the

                                  10   invention is directed to an abstract idea. Electric Power clearly states that collecting information

                                  11   and analyzing it fall within the abstract idea category. See also Intellectual Ventures, 850 F.3d at

                                  12   1327 (holding that patent was directed to an abstract idea – i.e., “‘creating an index and using that
Northern District of California
 United States District Court




                                  13   index to search for and retrieve data’”; also taking note of “patent claims [held] ineligible for

                                  14   reciting similar abstract concepts that merely collect, classify, or otherwise filter data”). As for

                                  15   notification, it ultimately is no different from the presentation of the results of collecting and

                                  16   analyzing information – which Electric Power also deemed within the category of abstract ideas.

                                  17   See Elec. Power, 830 F.3d at 1353-54 (stating that mere presentation of results – without, e.g.,

                                  18   identification of a particular tool for presentation – “is abstract as an ancillary part of such

                                  19   collection and analysis”);

                                  20           Google contends that the ‘489 patent is not directed to an abstract idea because it addresses

                                  21   an Internet-centric problem. See, e.g., Opp’n at 1, 6-7. In so arguing, Google seems to comparing

                                  22   the instant case to DDR. But even in DDR, the Federal Circuit explicitly noted that “not all claims

                                  23   purporting to address Internet-centric challenges are eligible for patent.” DDR, 773 F.3d at 1258;

                                  24   see also Mayo, 566 U.S. at 73 (stating that “[t]he prohibition against patenting abstract ideas

                                  25   cannot be circumvented by attempting to limit the use of the formula to a particular technological

                                  26   environment or adding insignificant post solution activity”) (internal quotation marks omitted).

                                  27   Furthermore, DDR involved a patent which improved computer technology; here the ‘489 patent

                                  28   uses computer technology to perform a human function. Indeed, Google’s opposition brief
                                                                                          17
                                            Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 18 of 22




                                   1   indicates that the ‘489 patent is ultimately directed to overcoming “humans’ limitations in

                                   2   manually searching for media content.” Opp’n at 6. Simply using a computer as a tool to perform

                                   3   a task more efficiently does not create patent eligibility. See Bancorp, 687 F.3d at 1278 (stating

                                   4   that “the fact that the required calculations could be performed more efficiently via a computer

                                   5   does not materially alter the patent eligibility of the claimed subject matter”).

                                   6            The Court acknowledges that, in Finjan, the Federal Circuit was willing to stop the inquiry

                                   7   at step one, but, there, it was clear the invention claimed was an improvement in computer

                                   8   functionality. Here, Google has not sufficiently explained how the ‘489 patent is an improvement

                                   9   in computer functionality. Again, as noted above, Google is ultimately asserting that the ‘489

                                  10   patent is an improvement over human limitations. Notably, in the other two cases on which

                                  11   Google primarily relies – i.e., Bascom and DDR – the Federal Circuit proceeded to step two. See,

                                  12   e.g., DDR, 773 F.3d at 1257 (at step one, acknowledging that “identifying the precise nature of the
Northern District of California
 United States District Court




                                  13   abstract idea is not as straightforward as in Alice or some of our other recent abstract idea cases”

                                  14   and therefore turning to step two to resolve the case).

                                  15   F.       Step Two

                                  16            At step two, the Court asks whether the patent at issue has an inventive concept. The

                                  17   inventive concept (1) cannot be furnished by the unpatentable abstract idea and (2) must provide

                                  18   something beyond well understood, routine, conventional activity.

                                  19                   The inventive concept . . . cannot be furnished by the unpatentable
                                                       law of nature (or natural phenomenon or abstract idea) itself. That
                                  20                   is, . . . a claim directed to a newly discovered law of nature (or
                                                       natural phenomenon or abstract idea) cannot rely on the novelty of
                                  21                   that discovery for the inventive concept necessary for patent
                                                       eligibility; instead, the application must provide something
                                  22                   inventive, beyond mere “well-understood, routine, conventional
                                                       activity.” “[S]imply appending conventional steps, specified at a
                                  23                   high level of generality, to laws of nature, natural phenomena, and
                                                       abstract ideas cannot make those laws, phenomena, and ideas
                                  24                   patentable.”
                                  25   Genetic Techs., 818 F.3d at 1376. In addition, “[t]he prohibition against patenting abstract ideas

                                  26   cannot be circumvented by attempting to limit the use of the formula to a particular technological

                                  27   environment or adding insignificant post solution activity.” Mayo, 566 U.S. at 73 (internal

                                  28   quotation marks omitted).
                                                                                         18
                                         Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 19 of 22




                                   1          In its opposition, Google asserts two inventive concepts: (1) “targeted searching of

                                   2   aggregated content” and (2) notification of when desired content becomes available. Opp’n at 8-9;

                                   3   see also Opp’n at 10 (asserting that “[t]he patent employs a specific tool (targeted searches based

                                   4   on content delivery preferences) to provide a specific solution (an electronic notification that is

                                   5   generated when content becomes available) to a specific problem (media content spread across

                                   6   different sources in a network having different access rights and non-synchronized times of

                                   7   availability)”); Opp’n at 13 (addressing why the invention is different from the prior art – the prior

                                   8   art did not “disclose a method for selecting a plurality of unique online content sources specified

                                   9   by a user interface device and user account data” nor did it disclose “using content availability

                                  10   data to generate a notification”).

                                  11          But the targeted searching, see, e.g., Opp’n at 9 (referring to using data fields such as

                                  12   “unique online content sources, user account data, prioritization selection, pricing, and the
Northern District of California
 United States District Court




                                  13   potential for identification of related content”), does not support an inventive concept in light of

                                  14   Electric Power. There, the Federal Circuit noted that “merely selecting information, by content or

                                  15   source, for collection, analysis, and display does nothing significant to differentiate a process from

                                  16   ordinary mental processes.” Elec. Power, 830 F.3d at 1355. Nothing indicates that the target

                                  17   searching taught by the ‘489 patent uses something other than routine, unconventional activity.

                                  18   As for notification, as discussed above, it ultimately is no different from the mere presentation of

                                  19   results which, under Electric Power again, falls under the category of abstract ideas.

                                  20          Google protests still that the ‘489 patent has an inventive concept because it provides an

                                  21   architecture for achieving the desired result. But for an architecture to provide an inventive

                                  22   concept beyond the unpatentable abstract idea, there must be sufficient specificity as to “how the

                                  23   desired result is achieved.” Id. at 1355 (emphasis in original). Specificity is important as it staves

                                  24   off the potential monopolization of the basic tools of scientific and technological work. Cf.

                                  25   Athena Diagnostics, Inc. v. Mayo Collaborative Servs., LLC, 927 F.3d 1333, 1341 (Fed. Cir.

                                  26   2019) (stating that, “[f]or there to be a patent eligible application of a natural law, there must be a

                                  27   ‘discover[y]’ and the claims must recite a specific application of that ‘discovery’ with established

                                  28   utility” or, “[o]therwise, the natural law may be entirely preempted”; “[r]equiring a specific
                                                                                         19
                                         Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 20 of 22




                                   1   application . . . prevents monopolization of the ‘basic tools of scientific and technological work’”);

                                   2   McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1316 (Fed. Cir. 2016) (stating that

                                   3   “the structure of the limited rules reflects a specific implementation”; “[b]y incorporating the

                                   4   specific features of the rules as claim limitations, claim 1 is limited to a specific process for

                                   5   automatically animating characters using particular information and techniques and does not

                                   6   preempt approaches that use rules of a different structure or different techniques”).

                                   7          In Bascom, for example, the desired result of filtering was achieved through a specific

                                   8   configuration, i.e., installing a filtering tool at a specific location remote from end-users but with

                                   9   customizable filtering features specific to each end-user. See Bascom, 827 F.3d at 1349-50. Here,

                                  10   the ‘489 patent provides few specifics on how “receiving,” “requesting,” “receiving,” and “using”

                                  11   is accomplished; while there is some reference to content selection, that is, as noted above,

                                  12   abstract in nature. Cf. Two-Way, 874 F.3d at 1337 (at step one, noting that “[t]he claim requires
Northern District of California
 United States District Court




                                  13   the functional results of ‘converting,’ ‘routing,’ ‘controlling,’ ‘monitoring,’ and ‘accumulating

                                  14   records,’ but does not sufficiently describe how to achieve these results in a non-abstract way”);

                                  15   see also Intellectual Ventures, 850 F.3d at 1329 (noting that limitations that “recite routine

                                  16   computer functions, such as the sending and receiving information to execute the database search .

                                  17   . . are no more than the performance of well-understood, routine, [and] conventional activities

                                  18   previously known to the industry”) (internal quotation marks omitted).

                                  19   G.     Premature

                                  20          As a last ditch effort, Google argues that the Court should not resolve the patent eligibility

                                  21   issue at the 12(b)(6) phase and/or prior to claim construction – i.e., it is premature to decide the

                                  22   patent eligibility issue now.

                                  23          To the extent Google makes a claim construction argument, it is not convincing. District

                                  24   courts have held that deferral of a § 101 analysis may be necessary “when a patentee identifies

                                  25   terms requiring construction and explains how resolution of construction disputes is material to

                                  26   resolving the § 101 challenge.” KHN Sols. Inc. v. Vertisense Inc., No. 16-cv-00962-HSG, 2016

                                  27   U.S. Dist. LEXIS 136147, at *5 (N.D. Cal. Sep. 30, 2016); see also Bancorp, 687 F.3d at 1273

                                  28   (stating that “claim construction is not an inviolable prerequisite to a validity determination under
                                                                                          20
                                         Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 21 of 22




                                   1   § 101,” although “it will ordinarily be desirable – and often necessary – to resolve claim

                                   2   construction disputes prior to a § 101 analysis, for the determination of patent eligibility requires a

                                   3   full understanding of the basic character of the claimed subject matter”). However, Google has

                                   4   not adequately explained how patent eligibility in the instant case will turn on any specific claim

                                   5   construction; nor can the Court discern how it might be helpful here. Google simply argues that

                                   6   Sonos fails to appreciate that “the ‘489 patent is directed to computing-network-specific

                                   7   problems” and that Sonos’s analogy to human information gathering is not proper. Opp’n at 17.

                                   8          As for the 12(b)(6) argument, it is perhaps a stronger argument, but it ultimately lacks

                                   9   merit as well. As noted above, “[p]atent eligibility under 35 U.S.C. § 101 is a question of law,”

                                  10   such that, “in many cases it is possible and proper to determine patent eligibility under 35 U.S.C. §

                                  11   101 on a Rule 12(b)(6) motion.” Genetic Techs., 818 F.3d at 1373. Admittedly, at step two,

                                  12   where a court evaluates whether there is an inventive concept, there may be a question of fact as to
Northern District of California
 United States District Court




                                  13   “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time

                                  14   of the patent.” Berkheimer, 881 F.3d at 1369; see also Aatrix, 882 F.3d at 1128 (noting that a

                                  15   court, in evaluating whether a patent has an inventive concept for purposes of patent eligibility,

                                  16   considers whether the patent involves more than the performance of well understood, routine, and

                                  17   conventional activities – which is a question of fact). But here Google has presented no question

                                  18   of fact that needs to be resolved. Notably, in DDR (webpages) and Finjan (virus screening), there

                                  19   was an improvement in the computer functionality. See, e.g., DDR, 773 F.3d at 1258-59 (noting

                                  20   that “the claims at issue here specify how interactions with the Internet are manipulated to yield a

                                  21   desired result – a result that overrides the routine and conventional sequence of events ordinarily

                                  22   triggered by the click of a hyperlink”); Finjan, 879 F.3d at 1304 (noting that the invention covered

                                  23   a behavior-based virus scan, which was different from the traditional code-matching virus scans

                                  24   limited to recognizing the presence of previously identified viruses). In the instant case, the ‘489

                                  25   patent does not lay claim to any improvement in computer functionality. Even if the patent has

                                  26   elements that the prior art did not, see Opp’n at 13 (addressing why the invention is different from

                                  27   the prior art – the prior art did not “disclose a method for selecting a plurality of unique online

                                  28   content sources specified by a user interface device and user account data” nor did it disclose
                                                                                         21
                                           Case 3:20-cv-03845-EMC Document 60 Filed 11/02/20 Page 22 of 22




                                   1   “using content availability data to generate a notification”), those differences are not about

                                   2   computer functionality.1

                                   3                                         III.     CONCLUSION

                                   4           For the foregoing reasons, Sonos’s motion to dismiss is granted.

                                   5           This order disposes of Docket No. 39.

                                   6

                                   7           IT IS SO ORDERED.

                                   8

                                   9   Dated: November 2, 2020

                                  10

                                  11                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  12                                                       United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       1
                                  25     The Federal Circuit has cautioned that inventive concept (patent eligibility) should not be
                                       confused with novelty (patent validity). See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d
                                  26   1138, 1151 (Fed. Cir. 2016) (stating that the party misstated the law by asserting that the patent
                                       claims contained an inventive concept “because they were not shown to have been anticipated by
                                  27   . . . or obvious over . . . the prior art”; even though “‘the § 101 patent-eligibility inquiry and . . .
                                       the § 102 novelty inquiry might sometimes overlap,’” “a claim for a new abstract idea is still an
                                  28   abstract idea” and so “[t]he search for a § 101 inventive concept is thus distinct from
                                       demonstrating § 102 novelty”).
                                                                                            22
